Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-231670, filed on 12/11/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/04/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: independent claim 1 is rejected twice below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0219046) in view of Sasaki (US 2005/0099196). 
6.	Regarding claim 1, Yamada teaches An analysis apparatus for analyzing a state of inspection of an object to be inspected, wherein the object to be inspected has inspection target devices formed on the object to be inspected, and the inspection is performed by using a probe card having probes, which is formed on the probe card and configured to be brought into contact with the inspection target devices [Figures 1-4, Abstract, an analysis apparatus for analyzing a state of inspection of a object to be inspected is taught], the analysis apparatus comprising: a display part configured to display an image [Figures 1-4, a display part is taught, see P(0036)]; and an image creator configured to create the image to be displayed on the display part, wherein the image creator creates as the image, based on a result of detecting at least one of heights of the probes in portions of the probe card (and heights of the inspection target devices in portions of the object to be inspected), a height map image showing a distribution of the heights of at least one of the probes (and the inspection target devices) [Figures 1-4, Abstract, an image creator 14C is create an image to be displayed is taught, the image created 14C creates an image of the detection of height of the probes 12A of the probe card 12].
Yamada does not explicitly teach (create the image of) heights of the inspection target devices in portions of the object to be inspected.
However, Sasaki teaches (create the image of) heights of the inspection target devices in portions of the object to be inspected [Figures 1-10, Abstract, P(0064), claim 11 teaches calculating XY coordinates (height) of the electrode pads (target object) and P(0066) teaches capability of displaying].
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Sasaki. Doing so would allow Yamada to comprise a capability of calculating electrode pad/target object height which would help determine need for positional adjustment if necessary.

7.	Regarding claim 4, Yamada teaches wherein the height map image shows the distribution in a stereoscopic display [Figures 1-4, stereoscopic display is taught].
8.	Regarding claim 6, Yamada teaches the analysis apparatus.
Yamada does not explicitly teach wherein the heights of the inspection target devices are heights of specific portions of the inspection target devices.
However, Sasaki teaches wherein the heights of the inspection target devices are heights of specific portions of the inspection target devices [Figures 1-10, Abstract, P(0064), claim 11 teaches calculating XY coordinates (height) of the electrode pads (target object)].
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Sasaki. Doing so would allow Yamada to comprise a capability of calculating electrode pad/target object height which would help determine need for positional adjustment if necessary.

9.	Regarding claim 7, Yamada teaches An image creation method of creating an image used for analyzing a state of inspection of an object to be inspected, wherein the object to be inspected has inspection target devices formed on the object to be inspected, and the inspection is performed by using a probe card having probes, which is formed on the probe card and configured to be brought into contact with the inspection target devices [Figures 1-4, Abstract, an image creation method is taught], the image creation method comprising: creating as the image, based on a result of detecting at least one of heights of the probes in portions of the probe card (and heights of the inspection target devices in portions of the inspection object), a height map image showing a distribution of the heights of at least one of the probes (and the inspection target devices) [Figures 1-4, Abstract, a display part is taught, see P(0036) teaches an image creator 14C is create an image to be displayed is taught, the image created 14C creates an image of the detection of height of the probes 12A of the probe card 12].
Yamada does not explicitly teach (detecting) heights of the inspection target devices in portions of the inspection object.
However, Sasaki teaches (detecting) heights of the inspection target devices in portions of the inspection object [Figures 1-10, Abstract, P(0064), claim 11 teaches calculating XY coordinates (height) of the electrode pads (target object) and P(0066) teaches capability of displaying].
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Sasaki. Doing so would allow Yamada to comprise a capability of calculating electrode pad/target object height which would help determine need for positional adjustment if necessary.

10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0219046) in view of Sasaki (US 2005/0099196) in further view of Ozawa et al. (US 2015/0362552). (“Ozawa”).
11.	Regarding claim 2, Yamada teaches the analysis apparatus.
Yamada and Sasaki does not explicitly teach wherein the height map image shows height information in the distribution in color.
However, Ozawa teaches wherein the height map image shows height information in the distribution in color [Figures 1-10, P(0179), Claim 3 teaches color image].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada and Sasaki with Ozawa. Doing so would allow Yamada and Sasaki to obtain and displayed colored image which would help operator analyze results with more accuracy and ease.
12.	Regarding claim 3, Yamada teaches the analysis apparatus.
Yamada and Sasaki does not explicitly teach wherein the height map image shows the height information in the distribution by a change in at least one of brightness, saturation, and hue.
However, Ozawa teaches wherein the height map image shows the height information in the distribution by a change in at least one of brightness, saturation, and hue [Figures 1-10, P(0179), Claim 3 teaches map/image and change in brightness, saturation, hue].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada and Sasaki with Ozawa. Doing so would allow Yamada and Sasaki to obtain and displayed colored image which would help operator analyze results with more accuracy and ease.

13.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0219046) in view of Ehrmann et al. (US 2007/0096763). (“Ehrmann”).
14.	Regarding claim 1, Yamada teaches An analysis apparatus for analyzing a state of inspection of an object to be inspected, wherein the object to be inspected has inspection target devices formed on the object to be inspected, and the inspection is performed by using a probe card having probes, which is formed on the probe card and configured to be brought into contact with the inspection target devices [Figures 1-4, Abstract, an analysis apparatus for analyzing a state of inspection of a object to be inspected is taught], the analysis apparatus comprising: a display part configured to display an image [Figures 1-4, a display part is taught, see P(0036)]; and an image creator configured to create the image to be displayed on the display part, wherein the image creator creates as the image, based on a result of detecting at least one of heights of the probes in portions of the probe card (and heights of the inspection target devices in portions of the object to be inspected), a height map image showing a distribution of the heights of at least one of the probes (and the inspection target devices) [Figures 1-4, Abstract, an image creator 14C is create an image to be displayed is taught, the image created 14C creates an image of the detection of height of the probes 12A of the probe card 12].
Yamada does not explicitly teach (create the image of) heights of the inspection target devices in portions of the object to be inspected.
However, Ehrmann teaches (create the image of) heights of the inspection target devices in portions of the object to be inspected [Figures 1-12, Abstract, P(0044,0074) teaches determining orientation of contact pads and a map of height of loaded wafer which means height of the inspection target object 72/70 is determined, display screen 40 is shown].
 It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Ehrmann. Doing so would allow Yamada to comprise a capability of determining target object height which would help determine need for positional adjustment if necessary.

Allowable Subject Matter
15.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 is stated below:
5. (Currently amended) The analysis apparatus of Claim 1showing the distribution of the heights of the probes by interpolating height information in portions of the probe card in which the heights of the probes are not actually detected, based on the detection result of portions of the probe card in which the heights of the probes are actually detected, and create the height map image showing the distribution of the heights of the inspection target devices by interpolating height information in portions of the object to be inspected in which the heights of the inspection target devices are not actually detected, based on the detection result of portions of the object to be inspected in which the heights of the inspection target devices are actually detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858